Opinion op the Court by
Judge Clay
— Affirming.
Appellant was convicted of the unlawful possession of intoxicating liquor, and asks a reversal on the ground that the only evidence of his guilt was obtained by an illegal search of his premises.
As appellant did not object to the evidence or move its exclusion, but merely requested a peremptory instruction which challenged the sufficiency of the evidence and not its admissibility, the error, if any, is not available on appeal. Elmore v. Commonwealth, 201 Ky. 427, 257 S. W. 32; Sorrels v. Commonwealth, 197 Ky. 761, 248 S. W. 205.
Judgment affirmed.